DETAILED ACTION
	Claims 9-30 are currently pending in the instant application and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The Preliminary Amendment filed 31 December 2020 (see also the parent case amendments filed November 6, 2017 and 13 May 2020) is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “, the contents of which are incorporated herein by reference.”
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:
MPEP 211.02, in-part
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b)  is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP § 201.06 and 217. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e)  or 120  if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(b). See 37 CFR 1.57(c). See also MPEP §§ 217 and MPEP § 608.01(p).
When a benefit claim is submitted after the filing of an application, and the later-filed application as filed did not incorporate the prior-filed application by reference, applicant cannot add an incorporation by reference statement of the prior application. An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)). See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). See also 37 CFR 1.57(b). 
MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-07.2015]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).
20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 
(b) Where the receiving Office finds that the requirements of Rule 4.18  and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18  or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.

4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 
The instant application is a continuation of a 371 application which has an International filing date of 4 May 2016.  
The incorporation by reference statement is being added by way of a Preliminary Amendment filed 31 December 2020 (in the parent it was filed 6 November 2017 and 13 May 2020), which is after the instant application's International filing date of 4 May 2016.  Therefore, the “incorporation by reference” statement being added to the instant specification by way of the Preliminary Amendment is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,696,632.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are claiming a compound of formula 9 
    PNG
    media_image1.png
    218
    330
    media_image1.png
    Greyscale
 and methods of treating Dengue viral infection.  Additionally, column 3 provides the prevention of dengue viral infection and column 52 provides inhibition of viral replication.  This conflicting compound corresponds to the formula (I) wherein R1 is OCF3, R2 is H and R3 is H, or compound (9).
Claims 9-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-28 of U.S. Patent No. 10,919,854.   Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are claiming products of the formula (I), specifically compounds 1-8, 10 and 11 (conflicting claims 2 and 9-28) and methods of treating dengue viral infection.  Additionally, compound (11) of the conflicting claims differs from instantly claimed compound (9) only by having a methyl at the position of R3, i.e. hydrogen versus a methyl.  However, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.  Please see data in applicants instant specification, for example page 61, which provides EC50 uM for compound 9a and 11a, which are 0.012 and 0.011, respectively.  Lastly,  column 49 of the conflicting specification provides inhibition of viral replication and column 3 provides preventing dengue virus.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting dengue viral replication, does not reasonably provide enablement for preventing a dengue viral infection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.  The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). 
In In re Wands. 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
1. the nature of the invention,
2. the state of the prior art, 
3. the predictability or lack thereof in the art,
4. the amount of direction or guidance present, 
5. the presence or absence of working examples,
6. the breadth of the claims, 
7. the quantity of experimentation needed, and
8. the level of the skill in the art.
The nature of the invention
In the instant case, the nature of the invention is for preventing a dengue viral infection through administration of a compound of formula (I).  The term “prevention” may be interpreted to mean to anticipate or to counter in advance, to keep from happening, etc.  There does not appear to be disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds and compositions can be administered in order to have the claimed “preventive” effect.  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening invitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can prevent a dengue infection). There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that that contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any preventive regimen on its fact. 
The instant claimed invention is highly unpredictable as discussed below: 
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427F.2d833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  The burden of enabling one skilled in the art to prevent a dengue infection would be much greater than that of enabling treating a dengue infection.  In the instant case, the specification does not provide guidance as to how one skilled in the art would accomplish the objective of preventing a dengue infection.  Nor is there any guidance provided as to a specific protocol to be utilized in order to show the efficacy of the presently claimed active ingredients for preventing a dengue infection. 
"To prevent" actually means to anticipate or counter in advance, to keep from happening etc. (as per Webster's II Dictionary) and there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered to order to have the "prevention" effect.  Since applicants "preventive" assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  
According to CDC (https://www.cdc.gov/dengue/vaccine/parents/eligibility/need-to-know.html) there is no specific medications to treat a dengue infection.  Prevention is the most important step and prevention means avoiding mosquito bites.  While there is a vaccine for dengue virus, it is only applicable for people who have tested positive for a previous dengue infection before being vaccinated, so dengue virus is not prevented as it was already present.
It was known in the art at the time of this application that antibody dependent enhancements is an adverse effect to the development of certain vaccines, see instant specification..  Mosquitos carry dengue disease and transfer the disease to human subject.  The development of dengue antiviral medicine is ongoing, as there is a need to develop a drug without the known side-effect or toxicities, etc.    However, the state of the art at the time of this application was that no single compound is known to prevent these disorders above.  Accordingly, the instantly claimed invention is highly unpredictable.
While the state of the art is relatively high with regard to the treatment methods for Dengue viral infections, in terms of identifying the subjects prone to attack by the Dengue virus including the specific type of symptom and determining the dosage required for prevention based on the age, weight, gender and overall well-being of the individual is highly unpredictable
As taught by WHO publication , “Dengue Guidelines for Diagnosis, Treatment, Prevention and Control 2009.  "the various serotypes of the dengue virus are transmitted to humans through the bites of infected Aedes mosquitoes which is a tropical and subtropical species widely distributed in the world" (page 14 section 1.4.2 The Vector).”  The incubation period of the virus is 4-10 days and produces a wide spectrum of illness and most or unsymptomatic or subclinical and primary infection is thought to induce lifelong protective immunity to the infecting serotype. Individual risk factors determine the severity of disease and include secondary infection, age, ethnicity and possible chronic diseases (page 15, section 1.4.2 The host). Accordingly, to prevent infection from this virus, an ordinarily skilled artisan would have to access many factors, such as the vectors and their distribution in the area, the subject population who needs prevention based on their age, chronic diseases etc. Since most infections by Dengue are asymptomatic, one has to evaluate the safety considerations of giving drugs to uninfected subjects. 
 Further as taught by the WHO publication, preventing or reducing Dengue virus transmission depends entirely on control of the mosquito vectors or interruption of human-vector contact (page 59, section 3.1).  The guidelines further provide methods of interrupting the human-vector contact (section 3.2.6, page 70) and finally, the document asserts that the primary prevention of dengue is currently possible only with vector control and personal protection from the bites of infected mosquitoes (page 137, section 6.1) and discloses the challenges of developing dengue antivirals as shown below on page 143.

    PNG
    media_image2.png
    355
    569
    media_image2.png
    Greyscale

As such, Evaluation of the drug’s efficacy in the treatment of Dengue virus requires it to satisfy all the challenges above and prevention of the Dengue virus includes many more factors, not the least of which is treating uninfected subjects with the instantly claimed compounds. Accordingly, prevention of this virus infection in a subject who has not shown any symptoms would impose enormous burden on an ordinarily skilled artisan.  As such, for an ordinarily skilled artisan to evaluate and extrapolate as to which subjects will develop Dengue infections is highly unpredictable as it depends on the prevalence of mosquitoes, the physiological status of the victim etc.
Additionally, as seen in Kaptein et al., compounds of similar structure, while providing inhibition of dengue viral replication, do not prevent dengue virus.  See page 505 which provides the similar compound: 
    PNG
    media_image3.png
    173
    280
    media_image3.png
    Greyscale
.  Pages 507 and 508 provide viral load data where infection is always present.  While the viral replication may be inhibited, the dengue virus is not prevented as it is present in all studies.
The amount of direction or guidance present and the presence or absence 
of working examples 
The specification does not provide examples of preventing a dengue infection.  It discusses the antiviral activity of the compounds against the DENV-1-4 strains (p. 55-) where the infection is present.  In all these examples activity of the said compounds were tested on cells and animals where infection is present. There are no examples shown which demonstrates the preventive capabilities of these compounds.
The claims are drawn to method of use containing the compound according to claim 1 for prevention of the Dengue virus.  The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine whether the active compound (i.e., the compound according to claim 1) exhibits the desired pharmacological activity; and to determine which specific conditions would benefit from the specified activity.  The amount of guidance or direction needed to enable the invention is related to the degree of predictability in the art.  In re Fisher, 839, 166 USPQ 24.  Thus, although a single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements, in cases involving unpredictable factors, such as chemical reactions and physiological activity/data, more teaching or guidance is required. In re Fischer, 427 F.2d 839, 166 USPQ 24; Ex Parte Hitzeman, 9 USPQ 2d 1823.
	Thus, the specification fails to provide sufficient support for the instantly claimed compositions being used for the prevention of the claimed virus.  As a result, one skilled in the art would need to perform an exhaustive search for which conditions can be treated or prevented by the claimed compounds in order to practice the claimed invention. 
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant claims include prevention of a dengue infection.  However the specification only provides evidence that the compounds have antiviral activity against present infection.  It is known that there is no way to actually prevent dengue except to avoid mosquito bites, and the compounds do not actually prevent mosquito bites.  
The quantity or experimentation needed and the level of skill in the art
It would require undue experimentation of one of ordinary skill in the art to ascertain the effectiveness of the compound in preventing a dengue infection. Factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instant case for method of use claims.  Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, it is apparent that undue experimentation is necessary because of variability in prediction of outcome that is not addressed by the present application disclosure, examples, teaching and guidance presented. Absent factual data to the contrary, the amount and level of experimentation needed is undue. 
Absent a reasonable a priori expectation of success for using the specific compounds to prevent Dengue infection one skilled in the art would have to extensively test many various subjects with a potential for acquiring Dengue infection and at various stages including those who have not experiences any symptom whatsoever. Since each prospective embodiment, and indeed future embodiments as the art progresses, would have to be empirically tested, and those which initially failed tested further, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors, as discussed above, e.g., the limited amount of guidance provided and the lack of working examples, to practice the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 15 and 26 refer to Enantiomer 1A, 1B, 2A, 2B….etc…11B.  However, no structure or other identifiable data is found in claims 15 or 26.  One must refer to the specification for the structure and identity of these enantiomers.  Claims must, under modern claim practice, stand alone to define an invention, and incorporation into claims by reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 1, from which claim 12 depends, is a method of preventing Dengue viral infection of an animal cell comprising administering to the animal cell a compound of formula (I).  Instant claim 12 attempts to limit claim 1 by stating “wherein the compound is administered to the cell prior to being infected with Dengue virus.”  Therefore, claim 12 fails to further limit claim 1 as the only way to prevent being infected with Dengue virus would be to administer prior to infection.  If the compound were administered at the time of infection or after infection, the cell would be infected and infection could not be prevented as it would already be present.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					14 October 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600